Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145509                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 145509
                                                                   COA: 301994
                                                                   St. Clair CC: 85-127208-FC
  UMAR A. MUHAMMAD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2012                   _________________________________________
           s1113                                                              Clerk